Citation Nr: 1217597	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected coronary artery disease.

2.  Entitlement to an initial compensable rating for service-connected migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (the RO).  Jurisdiction over this appeal was later transferred to the Waco, Texas RO.

In July 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with his VA claims file.  At the time of the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  Subsequently, the Veteran submitted this additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected coronary artery disease and migraines are more severe than contemplated by the currently-assigned noncompensable ratings.  As discussed below, prior to adjudication on the merits, remand is required to allow for additional development.

The Veteran testified at his July 2010 hearing that his coronary artery disease and migraines have increased in severity since the last VA examinations for these conditions in August 2008.  See Board Hearing Tr. at 3, 9, 16-17.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  

On remand, the Veteran should be scheduled for additional VA examinations to assess the current nature and severity of his service-connected coronary artery disease and migraines.  The Board further notes that the claims file includes evidence reflecting varied diagnoses and evaluations of the Veteran's cardiovascular disability, with references to congenital defects and conflicting evidence regarding whether coronary artery disease is currently present.  Based on this evidence of record, on remand the examiner should attempt to differentiate between the symptomatology attributable to the Veteran's service-connected coronary artery disease and that attributable to any non-service connected cardiovascular condition found to be present.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his service-connected coronary artery disease.  To the extent practicable, the examiner should attempt to differentiate between the symptomatology associated with the Veteran's service-connected coronary artery disease and that attributable to any non-service connected cardiovascular condition found to be present.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  Schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his service-connected migraines, to include all associated symptoms.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Thereafter, readjudicate the issues on appeal.  If either benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

